UNITED STATES COURT OF APPEALS
                      For the Fifth Circuit



                          No. 95-50509
                        Summary Calendar



           BEULAH E. DOWNS, as representative of the
                 Estate of Lynn Downs, deceased,

                                              Plaintiff-Appellant,


                               VERSUS


               HARTFORD LIFE INSURANCE COMPANIES,


                                               Defendant-Appellee.



          Appeal from the United States District Court
                For the Western District of Texas
                           (A-94-CV-526)
                          April 23, 1996


Before HIGGINBOTHAM, DUHÉ and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:1

     Mrs. Downs sued to recover proceeds on an accidental death
policy issued by Hartford on      the life of her husband.       The

magistrate judge issued a report and recommendation wherein he

recommended granting Hartford’s   motion for summary judgment.   The

district court adopted the recommendation and granted Hartford’s

motion dismissing the claim.   We affirm.


1
  Pursuant to Local Rule 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in Local Rule 47.5.4.
     The policy clearly requires that the injury result “directly

from accident and independently of all other causes....”   Injuries

resulting from sickness or disease are specifically excluded.   All

evidence in the case shows that, although death occurred shortly

after the deceased suffered a fall, the cause of death was long-

standing arteriosclerotic disease. It was the sole cause of death

on the amended death certificate and a contributing cause on the

original certificate, and was confirmed by autopsy.    There is no

issue as to this material fact, therefore the district court was

correct in granting the motion for summary judgment.

     We note the following statement in the magistrate judges’s

report and recommendation: “The Plaintiff has failed to establish

by a preponderance of the evidence that Downs’ death resulted

solely from accidental means independent of all other causes.”

While this is a correct statement of what is in the record, it is

not the applicable standard.   At the summary judgment stage the

question is simply whether the non-movant has created an issue of

material fact. Despite this error, we affirm because our review of

the record makes clear that no issue of material fact was created.

     AFFIRMED.




                                2